DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 1 objected to because of the following informalities:  the claim states “the suction nozzles adapted to suction to the chips from the supply module.” This statement is grammatically incorrect. Examiner is understanding the suction nozzles to be adapted to apply suction to the chips.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang (US 2012/0205297) in view of Miyamoto (US 2002/0023506).

Regarding claim 1, Wang discloses a chip sorting and packaging platform (Fig. 1A), comprising: 
a supply module adapted to feed a plurality of chips (Fig. 1A item 5); 
a sorting module configured to pick up the chips fed by the supply module and to determine whether each of the chips is qualified (Fig. 1A items 1 and 3), the sorting module includes:
a first rotation table (Fig. 1A item 11);
(Fig. 1A item 40A, T).

Wang is silent regarding a pickup device adapted to pick up the chips fed by the supply module and to mount the chips on the first rotation table, the pickup device includes a rotation disc separate from the first rotation table and a plurality of suction nozzles distributed around the rotation disc at a first predetermined interval the suction nozzles adapted to suction to the chips from the supply module
However, Miyamoto teaches a pickup device (Fig. 12 item 50) adapted to pick up chips and mount them on a rotation table (Fig. 12 item 3) via a chute item 60. The pickup device includes a rotation disc separate (Fig. 12 item 50) from the first rotation table and a plurality of suction nozzles (Fig. 16 item 50c [0075]) distributed around the rotation disc at a first predetermined interval the suction nozzles adapted to suction to the chips from the supply module. The advantage of the pickup device is to reliably feed and reduce the transfer time of chips ([0080-0081]) – in other words, by combining prior art elements according to known methods to yield predictable results of supplying chips to the first rotation table. Therefore, it would have been obvious to somebody with ordinary skill in the art to add the pickup device of Miyamoto to the chip sorting and packaging platform of Wang.

Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang (US 2012/0205297) in view of Miyamoto (US 2002/0023506) further in view of Garcia (US 2006/0157082).

Regarding claim 3 which depends on claim 1, Wang further discloses the chip sorting and packaging platform of claim 1, wherein the sorting module includes a electric detector adapted to detect a an electrical property of each chip mounted on the first rotation table (Fig. 1A item 2, [0024]).
Wang in view of Miyamoto is silent regarding the electrical property being detected being the resistance. However, Garcia teaches the desire to sort chips based on their resistance ([0046]). The advantage of checking the resistance of the chips is to be able to sort the tested chips ([0004]) – in other .

Claim 4-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang (US 2012/0205297) in view of Miyamoto (US 2002/0023506) further in view of Ehrichs (US 6401008).

Regarding claim 4 which depends on claim 1, Wang in view of Miyamoto is silent regarding the chip sorting and packaging platform of claim 1, wherein the first rotation table has a plurality of clamps adapted to secure the chips and distributed on the first rotation table around a rotation axis thereof at a second predetermined interval.
However, Ehrichs teaches clamps (Fig. 5 items 502, 504) used to hold an electronic chip which can rotate the chip to desired alignments (Col 6 lines 28-50). The advantage of the clamps of Ehrichs is to securely hold a chip and allow for rotation of the chip – in other words, combining prior art elements according to known methods to yield predictable results of securely holding a chip and manipulating it as necessary. Therefore, it would have been obvious to somebody with ordinary skill in the art to add the clamps taught by Ehrichs to the system rotation tables as taught by Wang in view of Miyamoto.

Regarding claim 5 which depends on claim 4, Wang in view of Miyamoto further teaches the chip sorting and packaging platform of claim 4, wherein the suction nozzles are adapted to mount the chips on the clamps of the first rotation table (The suction nozzles 50c of Miyamoto are instrument in  the mounting of the chips onto the first rotation table and therefore are adapted to complete said functional language)

(Fig. 1A items 91, 92, [0029]).

Regarding claim 7 which depends on claim 6, Wang further discloses the chip sorting and packaging platform of claim 6, wherein the first camera is adapted to detect a scratch and/or a dirt on the top portion of the chip mounted on the first rotation table and the second camera is adapted to detect a solder joint defect on the top portion of the chip mounted on the first rotation table. (Examiner notes this is once again functional language. The cameras of Wang are capable of identifying surface defects and thus the claimed defects.)

Regarding claim 8 which depends on claim 7, Wang further discloses the chip sorting and packaging platform of claim 7, wherein the sorting module includes: a second rotation table (Fig. 1A item 3) having a plurality of suction devices ( Fig. 1B item 33) on the periphery thereof at a third predetermined interval, the suction devices configured to suction to the chips at the first rotation table, the chips having been detected by the first vision detector and the resistance detector; and 
Wang in view of Miyamoto further in view of Ehrichs discloses the claimed invention except for a second vision detector on the second rotation table. It would have been obvious to one having ordinary skill in the art at the time the invention was made to duplicate the vision detectors, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. St. Regis Paper Co. v. Bemis Co., 193 USPQ 8. Please note that in the instant application, applicant has not disclosed any criticality for the claimed limitations. Once again the ability of detecting size falls within the range of capabilities of a image comparison vision detector as taught by Wang.

(The prior art teaches duplicating cameras and the functionality of detecting visual defects including size)

Regarding claim 10 which depends on claim 9, Wang in view of Miyamoto further in view of Ehrichs discloses the claimed invention except for the chip sorting and packaging platform of claim 9, wherein an optical axis of the third camera and an optical axis of the fourth camera each extend in a radial direction of the second rotation table. It would have been obvious to one having ordinary skill in the art at the time the invention was made to change the positioning of the cameras, since it has been held that rearranging parts of an invention involves only routine skill in the art. In re Japikse, 86 USPQ 70. Please note that in the instant application, applicant has not disclosed any criticality for the claimed limitations. Further because Wang in view of Garcia further in view of Ehrichs is able to rotate the chips, all angles of the chips would be examinable.

Regarding claim 11 which depends on claim 10, Wang in view of Miyamoto further in view of Ehrichs further teaches the chip sorting and packaging platform of claim 10, wherein a first side of each chip faces outwards in the radial direction when the chip is suctioned by one of the suction devices and the third camera detects a size of the first side of the chip. (The chip is suctioned, some side is facing outwardly and the camera is located to detect any defects including size considerations.

Regarding claim 12 which depends on claim 11, Wang in view of Miyamoto further in view of Ehrichs further teaches the chip sorting and packaging platform of claim 11, wherein the sorting module includes a rotation mechanism adapted to rotate an orientation of the chip so a second side of the chip (The clamps of Ehrichs serve as the rotation mechanism).

Claim 13-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang (US 2012/0205297) in view of Miyamoto (US 2002/0023506) further in view of Ehrichs (US 6401008) further in view of Nishioka (US 6448525).

Regarding claim 13 which depends on claim 12, Wang in view of Miyamoto further in view of Ehrichs is silent regarding the chip sorting and packaging platform of claim 12, wherein the packaging module includes: a first pulley adapted to supply a first packaging belt having a plurality of recesses into which the qualified chips of the chips which have been detected by the sorting module are received; a second pulley adapted to supply a second packaging belt for encapsulating the qualified chips in the recesses of the first packaging belt; and a third pulley adapted to recycle the first packaging belt and the second packaging belt packaged with the qualified chips. 
However, Nishioka teaches a packaging platform including a first pulley adapted to supply a first packaging belt having a plurality of recesses into which the qualified chips of the chips which have been detected by the sorting module are received; a second pulley adapted to supply a second packaging belt for encapsulating the qualified chips in the recesses of the first packaging belt; and a third pulley adapted to recycle the first packaging belt and the second packaging belt packaged with the qualified chips (Fig. 4 Col 6 lines 30-59). The advantage of the packaging platform of Nishioka is to properly package a electronic component – in other words, simple substitution of one known element for another to obtain predictable results of packaging the electronic chips. Therefore, it would have been obvious to somebody with ordinary skill in the art to modify replace the packaging platform of Wang with the platform of Nishioka.

(Fig. 1A item T)

Regarding claim 15 which depends on claim 14, Wang in view of Miyamoto further in view of Ehrichs further in view of Nishioka further teaches the chip sorting and packaging platform of claim 14, wherein each of the suction devices is adapted to directly place the qualified chips into the recesses of the first packaging belt (Fig. 5 shows the placing of the chip into the recess using air power which would be supplied by the suction devices of Wang).

Regarding claim 16 which depends on claim 15, Wang further discloses the chip sorting and packaging platform of claim 15, further comprising a waste recycling bin disposed at the periphery of the second rotation table, each of the suction devices is adapted to directly place the chips having a defect which have been detected by the sorting module into the waste recycling bin (Fig. 1A item 40B).

Claim 17-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang (US 2012/0205297) in view of Miyamoto (US 2002/0023506) further in view of Ehrichs (US 6401008) further in view of Nishioka (US 6448525) further in view of Liu (US 6294747).

Regarding claim 17 which depends on claim 16, Wang in view of Miyamoto further in view of Ehrichs further in view of Nishioka as previously combined is silent regarding the chip sorting and packaging platform of claim 16, wherein the supply module includes a centrifugal rotary conveyor and a vibratory linear conveyor, the centrifugal rotary conveyor is configured to centrifugally throw the chips placed therein onto the vibratory linear conveyor and the vibratory linear conveyor is configured to convey the chips thereon onto the sorting module in a vibrating manner.
However, Nishioka further teaches a supply device having a rotational and linear conveyor (Fig. 1 item 8). The advantage of the supply device of Nishioka is to deliver a chip from a supply to a rotation (Col 5 lines 3-6) – in other words, by simple substitution of one known element for another to obtain predictable results of supplying electronic components to a rotation table. Therefore, it would have been obvious to somebody with ordinary skill in the art to replace the supply device of Wang with the supply device of Nishioka.
Wang in view of Miyamoto further in view of Ehrichs further in view of Nishioka as previously combined is still silent regarding the rotary conveyor being a centrifugal conveyor and the linear conveyor being a vibratory conveyer. However Liu teaches a centrifugal conveyor and vibratory conveyer (Fig. 3 item 5, 29). The advantage of the centrifugal conveyor is to orient the chips (Col 4 lines 25-60), and the advantage of a vibratory conveyer is to gently deposit chips (Col. 4 line 42)– in other words, by simple substitution of one known element for another to obtain predictable results gently and accurately supplying the chip. Therefore, it would have been obvious to somebody with ordinary skill in the art to replace the rotary conveyor and the linear conveyor of Wang in view of Miyamoto further in view of Ehrichs further in view of Nishioka with the centrifugal rotary conveyor and vibratory linear conveyer of Liu.

Regarding claim 18 which depends on claim 17, Wang further teaches the chip sorting and packaging platform of claim 17, further comprising a support frame into which the supply module, the sorting module, and the packaging module are installed. (Fig. 1A item B)

Regarding claim 19 which depends on claim 18, Wang further teaches the chip sorting and packaging platform of claim 18, wherein the support frame includes a base frame having a mount base onto which the supply module, the sorting module, and the packaging module are mounted and a top frame (Fig. 1A item B).

20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang (US 2012/0205297) in view of Miyamoto (US 2002/0023506) further in view of Ehrichs (US 6401008) further in view of Nishioka (US 6448525) further in view of Liu (US 6294747).

Regarding claim 20 which depends on claim 19, Wang in view of Miyamoto further in view of Ehrichs further in view of Nishioka further in view of Liu as combined above is silent regarding the chip sorting and packaging platform of claim 19, further comprising an electronic control cabinet mounted in the top frame and having a human-machine interaction interface and a plurality of switch buttons.
However, Liu teaches a computer/computer processor (Item 63). The advantage of the computer processor is to control and monitor the system – in other words, by applying a known technique to a known device (method, or product) ready for improvement to yield a predictable result of controlling and monitoring the system. Therefore, it would have been obvious to somebody with ordinary skill in the art to add a computer which can be considered an electronic control cabinet having switch buttons to the system of Wang in view of Garcia further in view of Ehrichs further in view of Nishioka further in view of Liu as combined above.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1, and 3-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER ROBIN KIM whose telephone number is (571)272-1891.  The examiner can normally be reached on Mon - Thurs: 7am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hemant Desai can be reached on (571)272-4458.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/HEMANT DESAI/Supervisory Patent Examiner, Art Unit 3731